[tedomeurositecollaborati001.jpg]
EOOM EDOM ~EOOM EOOM COLLABORA TlON AGREEMENT THIS COLLABORA TION AGREEMENT is
among the following parties: EuroSite Power Limited, with its principal place of
business at Suite E1, Fembank House, Tytherington Business Park, Macclesfield
SK1O 2XA United Kingdom ("EuroSite"). TEDOM a.s., a corporation organized under
the laws of the Czech Republic, with a principal place ofbusiness at Výčapy
195674 Ol Třebíč Czech Republic ("TEDOM") RECITALS: A. EuroSite is a company
created under the Laws of England and Wales that specializes in providing On­
Site Utilities for its customers at no upfront cost. EuroSite desires to obtain
more customers and expand its market. B. TEDOM is a Czech Republic cogeneration
company that specializes in selling, manufacturing, installing, maintaining its
unique cogeneration equipment in the European Union and other markets. TEDOM
desires to sell more equipment by having a third party energy provider, such as
EuroSite, pay for its customer's equipment, installation and maintenance costs
using the On-Site Utility model. C. The Parties desire to form this Agreement
with the purpose of; (1) providing TEDOM and/or its Affiliates and/or its
Dealers with a financial solution to Customers that can't afford its Products;
and (2) giving EuroSite the sole and exclusive right offirst refusal to be the
On-Site Utility provider to potential On-Site Utility Customers ofTEDOM and/or
its Affiliates and/or its Dealers in the Territory. In consideration for the
mutual promises contained in this Agreement, the parties hereby agree as
follows: l. Defined Terms. The following terms shall have the following
meanings: 1.1. "Agreemenť' means this Collaboration Agreement and includes all
amendments, exhibits, and appendixes. 1.2. "AjJiliate" means, f.ith respect to
any Person, any other Person who, directly or indirectly (including through one
or more intermediaries), controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, "control," when used with
respect to any specified Person, shall mean the power, direct or indirect, to
direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities or partnership or other ownership
interests, by contract or otherwise; and the terms "controlling" and
"controlled" shall have correlative meanings. To clarify, a Czech Republic
company ČEZ Energo, s.r.o., Karolinská 661/4, 186 00 Praha 8 - Karlín, is not
considered TEDOM's Affiliate for purposes ofthis Agreement.



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati002.jpg]
1.3. "Conjidential lnformation" shall mean, any information received by one
Party from the other Party and/or any information of a Party to which the other
Party otherwise has access in connection with the negotiation or performance of
this Agreement, including, without limitation; (a) the names of all past,
present, and prospective Customers, including all records regarding Products
sold or supplied to them; (b) the names of all past, present and prospective
employees of such Party; (c) the Party's past, present, and prospective systems,
trade secrets, methods and procedures used in operation of such Party's
business; (d) any other oral, written electronic and/or recorded information of
any Party's business, products, financial condition, operations, assets or
liabilities; (e) any documentary information that is marked "confidential",
"private", "Secret", "ln Confidence" or "Not to be Disclosed"; (f) all notes,
analysis, summaries compilations, studies projections, forecasts budgets, price
list or records of any Party that is marked confidential or which by its nature
is confidential; and (g) all research projects, works in process, future
developments, engineering, manufacturing, marketing, business plans, future
products, sales, suppliers, investors and business partners. 1.4. "Dealer" shall
mean Product dealers of TEDOM that seli Product to Customers In the Territory,
TEDOM's Product installers, and TEDOM's Product maintainers and/or repairers.
1.5. "lntellectual Property" shall mean all United States and foreign
intellectual property and other legally enforceable proprietary rights contained
in and/or related to the Products, including (a) patents, patent applications
(including United States provisional applications and PCT applications), patent
disclosures and inventions and discoveries which may be patentable and
improvements thereto, (b) trademarks, service marks, trade dress, logos, trade
names, service names and corporate names, (c) copyrights, and (d) trade secrets,
know-how, manufacturing and production processes and techniques, secret
formulas. 1.6. "Law" means all applicable statutes, acts, rules, regulations and
by-laws current with all amendments and replacing laws. 1.7. "Merchantable"
means saleable in the Territory under its product description at its market
price or, if applicable, fit for its specific purpose. 1.8. "Party" is TEDOM or
EuroSite, singularly or as any combination, "Parties". 1.9. "On-Site Utility"
means any self-financed, long-term power purchase agreement and/or project, or
other similar third party financed solution where in exchange for the
installation ofthe Product, maintenance of the Product, and purchase of the
Product, or some combination of the aforementioned financing, the Customer
enters into a long-term agreement with a third party energy provider and the
third party energy provider bills the Customer for the energy produced by the
Product. 1.10. "On-Site Utility Customer" means any Person who shows interest in
utilizing a Product as an On-Site Utility or any Person that executes an On Site
Utility agreement with EuroSite. 1.11. "Person" includes anybody that is
recognized by Law in the Territory whether it .be a natural person, an entity or
corporation. 1.12. "Products" means the TEDOM Cento combined heat and power
units. cd7



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati003.jpg]
1.13. "Sales Leaď' means written evidence of an On-Site Utility Customer,
including the Customer's contact information. 1.14. "Term" means the period
commencing after this Agreement becomes effective unti1 this Agreement is
terminated by either Party during that period or the Agreement expires. The Term
also includes all extensions ofthe Term and all other periods such as the
Parties may agree in writing. 1.15. "Territory means EU-28 plus Turkey
(excluding the Czech Republic and the Slovak Repub1ic). 1.16. "Year" means
calendar year or period of 12 months. 2. Term. Term of this Agreement shall
initially be 2 years. Both Parties have to agree on l-year renewal in writing
before the expiration ofthe Term. 3. TEDOM and/or its Affiliate's Contributions:
3.1. TEDOM hereby grants EuroSite a sole and exclusive right of first refusal to
any On-Site Utility Customer that TEDOM or Affiliates become aware of in
Territory where TEDOM officially introduced EuroSite to a Dealer or its
Affi1iate. TEDOM or Affi1iates shall therefore within 15 days of becoming aware
of an On­ Site Utility Customer send the Sales Lead to EuroSite via email.
EuroSite shall be the sole and exclusive owner of such a right of first refusal.
TEDOM shall cease immediately and otherwise refrain from any negotiations or
discussions with any other party, providing any information to any other party
or entertaining or so1iciting proposals from, or accepting or entering into any
agreement arrangement or understanding with any party (including itself) in
relation to any transaction of any kind which would directly or indirectly
infringe on EuroSite's sole and exclusive right of first refusal. Within 30 days
from receipt of the Sales Lead EuroSite shall send a confirmation email to TEDOM
if the sole and exc1usive right of first refusal is to be applied to the Sales
Lead. For the sake of clarity if EuroSite formally dec1ines to apply its sole
and exc1usive right of first refusal to the Sales Lead there shall be no
ob1igation on EuroSlte to buy the Product from TEDOM and/or Affi1iate and/or
Dealer and, if EuroSite does not formally dec1ine the Sales Lead then EuroSite
shall be obliged to buy the Product from TEDOM's Affiliate or Dealer in order to
provide the On-Site Uti1ity Customer with Product. EuroSite acknowledges that
TEDOM shall not be responsible for negotiation or discussion with Dealers unless
specifically agreed otherwise by all Parties and the relevant Dealer. 3.2. Where
appropriate, 1EDOM and its Affiliates shall use its best efforts to promote
EuroSite to its Dealers as its exclusive On-Site Uti1ity provider within the
Territory. To c1arify, TEDOM is sole1y responsible for selection of Dealers and
Affi1iates where EuroSite is to be officially introduced as provider of On-Site
Utilities. 3.3. TEDOM shall provide EuroSite with a Uniform Cost within the
Territory (exc1uding the United Kingdom and Repub1ic of lreland) as defined
below: Dealer's / Affiliate's selling price to EurnSite for TEDOM CHP unit
Refund mechanism (from TEDOM) Uniform Cost for EuroSite Power for TEDOM CHP
units , fl



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati004.jpg]
3.4. EuroSite have agreed that until notified otherwise by TEDOM, Shenton Group
are the Dealer for the United Kingdom and Republic of Ireland and that this
Agreement shall not constitute appointment of EuroSite as a Dealer. 3.5.
EuroSite agree that Uniform Cost defined in clause 3.3 shall not be applied to
any On-Site Utility within the United Kingdom and Republic oflreland. 3.6. TEDOM
and/or its Affiliates shall provide EuroSite with design services and
installation services for any On-Site Utility only if iť s commercial
reasonable. 3.7. TEDOM and/or its Affiliates shall provide maintenance services
for any On-Site Utility only if iťs commercial reasonable and according to the
actual price list ofTEDOM. 3.8. TEDOM and/or its Affiliates shall provide the
services defined in clauses 3.6 and 3.7 only in Territories where TEDOM itself
is located or where TEDOM's Affiliates are established. ln other territories
these services are provided by TEDOM' s Dealers. EuroSite shall agree on
provision of these services with Dealers. 3.9. TEDOM and/or its Affiliates
shall, where appropriate encourage its Dealers within the Territory to offer the
services defined in clause 3.6 and, where a Dealer is also certified by TEDOM
the services defined in clause 3.7 to EuroSite for any identified Sales Leads.
To clarify EuroSite will be under no obligation to purchase these services from
a Dealer, however EuroSite is obliged to use only certified Dealers for service
and maintenance of Products if warranty for Products is required by EuroSite.
3.10. TEDOM and/or its Affiliates shall provide, if requested by EuroSite
information and data about the market for CHP products, competitors and utility
tariffs in the Territory to the extent known to TEDOM and/or its Affiliates.
3.11. TEDOM and/or its Affiliates shall provide, if requested by EuroSite
information on Government or regulatory requirements, Govemment or regulatory
support and incentives in the Territory to the extent known to TEDOM and/or its
Affiliates. 3.12. TEDOM and/or its Affiliates shall use its best efforts to
select and manage its Dealers in accordance with any agreements it may have in
place with its Dealers from time to time. 3.13. TEDOM and/or its Affiliates
shall support its Dealers in accordance with any obligations set out within any
Dealer agreement it may have in place with its Dealers from time to time. 3.14.
TEDOM and/or its Affiliates shall provide EuroSite with any reasonable support
it may need and request to help promote or sell its On Site Utility to Dealers
and/or On-Site Utility Customers. 3.15. TEDOM and/or its Affiliates shall
provide On-Site Utility Customers with local support to the extent known to
TEDOM and/or its Affiliates when requested however EuroSite is deemed the sole
Party with



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati005.jpg]
complete knowledge of On-Site Utility. Such support may include, but not be
limited to billing or invoicing queries, technical queries and regulatory
support. Where the support is considered by both parties to be more than trivial
such support shall be provided according to a commercial reasonable price. 3.16.
TEDOM shall provide its Dealers with warranty for its Products as stated in the
attached General Business Terms and Conditions. 3.17. TEDOM shall ensure the
Products comply with all relevant and commercially relevant standards for the
Product, power generation and utility interconnection Law in the Territory where
the Product is being installed, however the validity of these standard s is
guaranteed at the moment of dispatch of Products from TEDOM factory. 3.18. TEDOM
shall promptly inform EuroSite of all changes in the performance ofthe Products
and changes in their market strategy. 4. EuroSite Contributions to TEDOM and/or
its Affiliates and/or its Dealers 4.1. On-Site Utility marketing material in
both English and locallanguages. 4.2. EuroSite's On-Site Utility form of
contract amended as necessary to reflect local Law and language. 4.3. An On-Site
Utility assessment tool. 4.4. Funding for all contracted On-Site Utility
Projects where credit approval has been provided by one of EuroSite's panel of
funders. EuroSite shall not refuse funding On-Site Utility Project once credit
approval has been provided. Such refusal shall mean a serious breach of this
contract. To clarify such refusal from one of EuroSite" s panel of funders is
not in contradiction to fulfilment of Euro'Site s obligations defined in clause
3.1. 4.5. In addition to its obligations set out in the On Site Utility
Agremeent, EuroSite shall provide any On-Site Utility Customer that it signs an
On-Site Utility agreement with: 4.5.1. Remote telemetry system and reporting.
4.5.2. Operational management ofthe Product. 4.5.3. Project billing and credit
control. 4.6 Both Parties shall not iact against the lawful interests,
reputation and goodwill of the other Party. Such actions shall mean a serious
breach ofthis contract. 5. Termination. 5.1. During the first year ofthe Term,
either Party may terminate this Agreement for any reason at any time. 5.2. After
the first year ofthe Term, either Party may terminate this Agreement for any
reason upon 3 months written notice. 5.3. Either Party may terminate this
contract if the other Party seriously breaches this contract upon 7 days written
notice.



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati006.jpg]
6. Independent Contractors 6.1. The Parties are independent contractors to each
other. It is understood and promised that nothing in this Agreement creates a
new entity, association, partnership, employee, employer, or agency
relationship. It is the intent of both Parties that this Agreement not create
any kind of relationship that involves the sharing ofprofits or losses. 6.2. The
Parties understand and agree that they have no authority (and shall not hold
themselves out as having authority) to bind each other and you shall not make
any agreements or representations on the other's behalfwithout the other's prior
written consent. 7. Non-disparagement. The Parties shall not make disparaging
remarks about each other or publish negative commentary on each other. 8.
Non-defacement. The Parties shall not intentionally deface, obscure or remove
from any of the Products or any written materials any lntellectual Property. 9.
Non-solicitation. No Party may solicit for employment any other Parties'
employee. 10. Costs. Each Party shall pay for its own costs in the carrying out
its obligations under this Agreement. 11. Confidentiality. 11.1. The Parties
acknowledges that during the term of this Agreement, they will have access to
and become acquainted with Confidential lnformation. In addition, each Party
acknowledges that: (i) the other Parties have invested, and continue to invest,
substantial time, expense and specialized knowledge in developing its
Confidential lnformation; (ii) the Confidential lnformation provides its owner
with a competitive advantage over others in the marketplace; and (iii) the owner
of the Confidential lnformation would be irreparably harmed if the Confidential
lnformation were disclosed to competitors or made available to the public. No
Party shall, directly or indirectly, disclose or use at any time, including,
without limitation, use for personal, commercial or proprietary advantage or
profit, either during its association with the Company or thereafter, any
Confidential Information of which such Party is or becomes aware. Each Party in
possession of Confidential Information shall take all appropriate steps to
safeguard such information and to protect it against disclosure, misuse,
espionage, loss and theft. 11.2. Nothing contained in Section II shall prevent
any Party from disclosing Confidential lnformation: (i) upon the order of
:;mycourt or administrative agency; (ii) upon the request or demand of any
regulatory agency or authority having jurisdiction over such Party; (iii) to the
extent compelled by legal process or required or requested pursuant to subpoena,
interrogatories or other discovery requests; (iv) to the extent necessary in
connection with the exercise of any remedy hereunder; (v) to such Party's
Representatives who, in the reasonable judgment of such Party, need to know such
Confidential lnformation and agree to be bound by the provisions of this Section
9 as if a Party. 11.3. The restrictions of Section II shall not apply to
Confidential lnformation that: (i) is or becomes generally available to the
public other than as a result of a disclosure by a Party in violation of this
Agreement; (ii) is or has been independently developed or conceived by such
Party without use of Confident1al lnformation; or (iii) becomes available to
such Party or any of its Representatives on a non-



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati007.jpg]
confidential basis from a source other than the Company, the other Party or any
of their respective Representatives, provided, that such source is not known by
the receiving Party to be bound by a confidentiality agreement. 11.4. The
obligations of each Party under this Section 8 shall survive (i) the termination
or expiration of this Agreement or the assignment ofthis Agreement. 11.5. As an
exception to this Section 8, each Party shall be able to issue mutually agreed
upon press releases once this Agreement is executed. 12. TEDOM represents and
warrants that: 12.1. it is a corporation duly organized, validly existing and in
good standing under the laws of the Czech Republic; 12.2. it is duly qualified
to do business and is in good standing in every jurisdiction in which such
qualification is required for purposes ofthis Agreement; 12.3. it has the full
right, corporate power and authority to enter into this Agreement and to perform
its obligations hereunder; 12.4. the execution, delivery and performance of this
Agreement by TEDOM will not violate, conflict with, require consent under or
result in any breach or default under (i) any of TEDOM's organizational
documents (including its certificate of incorporation and by-laws); (ii) any
applicable Law; or (iii) the provisions of any material contract or agreement to
which TEDOM is a party or to which any of its material assets are bound; and
12.5. it has all of the requisite resources, skill, experience and
qualifications to perform all of the services under trus Agreement in a
professional and workmanlike manner, in accordance with commercially reasonable
industry standards for similar services; and all Products, and their packaging,
supplied under the terms ofthis Agreement, shall be fit and Merchantable at the
time of delivery. 13. EuroSite represents and warrants that: 13.1. it is a
corporation duly organized, validly existing and in good standing under the Laws
of England and Wales; 13.2. it is duly qualified to do business and is in good
standing in every jurisdiction in which such qualification is required for
purposes ofthis Agreement; 13.3. it has the full right, corporate power and
authority to enter into trus Agreement and to perform its obligations hereunder;
13.4. the execution, delivery and performance of this Agreement by EuroSite will
not violate, conflict with, require consent under or result in any breach or
default under (i) any of EuroSite's organizational documents (including its
certificate of incorporation and by-laws); (ii) any applicable Law; or (iii) the
provisions of any material contract or agreement to which EuroSite is a party or
to which any of its material assets are bound; and 13.5. it has all of the
requisite resources, skill, experience and qualifications to perform all of the
services under this Agreement in a professional and workmanlike manner, in
accordance with commercially reasonable industry standards for similar services,
including experience in managing On-Site Utilities. 14. Indemnification. Each
party (an "Indemnifying Party") agrees to defend, indemnify, and hold the other
party (the "Indemnified Parties") harmless from any claim or cause of action
(whether threatened or actual) by a third party against an Indemnified Party
arising from a breach by an Indemnifying Party of this Agreement



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati008.jpg]
("Claim"), provided that each party shall notify the others in writing of any
Claim promptly after leaming of it. The Indemnifying Party shall defend against
such Claim at its expense. 15. Miscellaneous. 15.1. Notices. All notices,
requests and other communications called for by this Agreement shall be given by
known working email or fax number, confirmed in the case of material
communications by concurrent written notice sent by a recognized intemally
recognized delivery servi ce to the addresses listed above. 15.2. Entire
Agreement. This Agreement and all related Exhibits constitute the entire
agreement of the parties with respect to the subject matter of this Agreement
and all related Exhibits. This Agreement supersedes all prior contemporaneous
understandings, agreements, and representations and warranties, both written and
oral with respect to the subject matter by or among the parties. In the event of
any inconsistency between the statements in the body of this Agreement and
related Exhibits, the statement in the body of this Agreement shall control.
15.3. Amendment. No amendment to this Agreement will be binding unless it is in
writing, identified as an amendment to this Agreement and signed by all parties
to this Agreement. 15.4. Waiver. No waiver by any Party of any of the provisions
hereof shall be effective unless explicitly set forth in writing and signed by
the Party so waiving. No waiver by any Party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shal! any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege, 15.5. Severability. If any term or provision of this
Agreement is invalid, illegal, or unenforceable in any jurisdiction, such
invalidity, illegality, or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. 15.6. Assignment. No party may not assign
any rights or obligations under this Agreement without the prior written
approval of the other parties. A change in ownership or control of a party, or a
merger of a party with another entity, shal! not be deemed to constitute such an
assignment. 15.7. Goveming Law. This Agreement and al! matters arising out of or
relating to this Agreement shal! be governed by and construed in accordance with
the Law of Austria. Al! disputes or claims arising out of or in connection with
this Agreement including disputes relating to its validity, breach, termination
or nullity shall be finally settled under the Rules of Arbitration of the
lntemational Arbitral Centre of the Austrian Federal Economic Chamber in Vienna
(Vienna Rules) by one or three arbitrators appointed in accordance with the said
Rules. 15.8. Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation ofthis Agreement. 15.9. Counterparts. This
Agreement may be executed in two counterparts, each ofwhich shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy ofthis Agreement. 15.10.
Inseparable part ofthis Agreement are General Business Terms and
Conditions.řrev, 1/16) which are enclosed as Annex No.l ofthis Agreement.
General Business Terms and Conditions are binding for both Parties.



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati009.jpg]
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date set forth above. TEDOM, a.s. !A ~, Signature / ~r&'l, Name: ~\)
~'?t)~-t)e.~ Title: v.... A. ,,~.-c;. vtv-ť. P t~tDate: I'"''\IV ,.. ___ L~t
\j~~1_~-1c . EuroSite Power Limited Signature _ Name: Title: Date: Paul Hamblyn
Managing Director 29 March 2016



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati010.jpg]
TEDOM Annex No.I - Genera! Business Terms and Conditions GENERAL BUSINESS TERMS
AND CONDlTlONS Rev. 1/16 A. PREAMBLE These General Business Terms and Conditions
(hereinafter "GBTC") regulate the relationships when goods and services are
delivered between TEDOM a.s., residing at Výčapy 195,674 Ol Třebíč, CIN:
28466021, Incorporated in the Commercial Register maintained by the Regional
Court in Brno, Section B, File No. 6260 (hereinafter TEDOM), and customer. If a
separate contract is entered into the provisions of this contract it has
precedence over the GBTC. The rights and obligations ofthe contractual parties
that are not regulated in the contract or GBTC are subject to the Act No.
89/2012 Col!. (Civil Code). B. DEFINITlONS ln these GBTC the used terms have the
following meanings: 1. End user - owner or user ofthe subject-matter
ofperformance 2. Qualified operator - a person that is psychically and mentally
competent to have mastered operation of the supplied technology if operation is
required. 3. Subject-matter of performance - delivery of the goods, services,
subject-matter of a contract 4. Contract - a written contract of work, contract
of sale or another named or unnamed contract or agreement entered into between
TEDOM and customer, incIuding all its written annexes and subcontracts. 5.
Standard fuel - a fuel that is commonly available in the market, generally
known, certified, and is of a consistent composition 6. TEDOM - refers to, among
others, to the producer, contractor, seller, etc. The same applies for the
partner of TEDOM a.s. that performs works on /the behalf ofTEDOM. 7. Tests - if
arranged for -is a trial run or, altematively, functional tests of protections
or individual technological junctions, demonstration of technical parameters,
and so on. 8. Third party - natural person or legal entity that is neither
customer, nor a part of any suppIier chain from the Customer to the end user,
and nor the expected End Userat the time when the contract is being entered into
9. GBTC - General Business Terms and Conditions 10. Product - CHP unit, heat
pump, gas treatment unit, motor generating set, engine, or, if appropriate,
other equipment/goods, etc. ll. Customer - the other party, cIient, purchaser,
consumer, recipient of services, etc. C. INFORMA TlON ON PRODUCTS, DRAWINGS AND
TECHNICAL DOCUMENTS l. All the data on weightjdimensions, output parameters,
prices, and other information given in the catalogue sheets and price lists,
either in electronic or another form are for reference, and they are binding
only if it is exclusively specified in the contract or its annexes or
subcontracts. 2. All the drawings and technical documents that were transferred
by one party to the other party before or after the contract has been entered
into, remain the exclusive intellectual property of TEDOM and can be used only
for such purpose which they were fumished for, that is, for a project, approval,
transport, assembly, comrnissioning, and maintenance. 3. Without the TEDOM's
consent, the other party must not use these documents except for the document
specified above, make any copies, reproductions, or hand them over to any third
party. TEDOM will instruct the subcontractor about the protection of
intellectual according to this part of GBTC. -------- ------
-------------------------- GBTCrev. 1/16 1



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati011.jpg]
TEDOM Annex No./ - General Business Terms and Conditions D. PRICE OF THE SUBJECT
-MATTER OF PERFORMANCE I. The information about prices published by TEDOM in a
form of catalogues or price lists accessible to public, as well as the oral and
phone information on prices of the Subject-Matter of Performance are for
reference only, not binding for TEDOM, and unenforceable by the other party.
TEDOM reserves the right to their changes. 2. The customer is entitled to
request an obligatory quotation (hereinafter the "quotation") to specify the
price and specifications ofthe Subject-Matter ofPerformance. Ifnot stated
otherwise, such quotation is valid for 30 calendar days since its date of issue.
3. If not stated otherwise, the price specified in the quotation does not
contain any associated services. The requirement for associated services must be
stated explicitly in the quotation. E. ENTERING INTO CONTRACT 1. The
Subject-Matter of Performance is exactly defined by the participants in a form
of a written contract or mutually confirmed and ratified order or, ifnecessary,
further documentation if developed to the order or written contract. 2. The
order must contain the following basic essentials: complete address of
contractor or consumer, including CIN and TlN - Product type- Project name -
quantities, price/item, aggregate price - delivery conditions and deadline -
payment conditions - scope of delivery - signature date, signature and stamp
ofboth contractual parties 3. Jfthe customer revokes the signed order or
withdrawsfrom the contractual relationshipfor any other reasons, TEDOM is
entitled to invoice the real costs incurred by the order revocation, amounting
as minimum to IO% of the price of the Subject-Matter of Performance or
100,OOOCZKdepending on which amount is higher. F. CUSTOMER'S JOINT EFFICIENCY It
is the customer's duty to provide TEDOM with the necessary joint efficiency and
interaction while carrying out the obligations specified by TEDOM in the
contract or resulting there from allowing TEDOM by doing so to comply with the
contract properly. The customer is namely obliged to assure compliance with the
conditions below: 1. Transfer all the necessary information for production and
implementation by the deadlines as specified in the contract. Ifthese deadlines
are not specified in the contract, the transfer must be carried out no later
than within 14 days from the time the contract or subcontract has been entered
into. lfthe customer fails to do so, the delivery date will be postponed
accordingly. 2. If other than standard fuel is used, the necessary information
about fuel (gas analysis, ...) must be provided at one's own expense. 3. When
installing the Subject-Matter of Performance - if ensured by TEDOM - the area
for installation of the Subject-Matter of Performance will be empty, clean, and
free from any objects that may hinder the handling of TEDOM's delivery or limit
the movement of the installation team. Further works that may limit or endanger
the TEDOM's workers or compromise in any manner installation of the
Subject-Matter of Performance will not be carried out at the installation site.
4. Before commissioning of the Subject-Matter of Performance is initiated, if
the installation is not assured by TEDOM, the customer shall report the
preliminary work within a minimum of 5 working days before commissioning is
initiated (the Subject-Matter of Performance installed, connected to all the
circuits and media). Further works that may limit or endanger the TEDOM's
workers or compromise in any manner commissioning of the Subject-Matter of
Performance will not be carried out in the installation site of the
Subject-Matter of GBTCrev. 1/16 2



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati012.jpg]
TEDOM Annex NO.l - Genera! Business Terms and Conditions Performance during
commissioning. Also hindrance-free access shall be provided to the installation
site both for workers and the necessary technical equipment. 5. The workers of
TEDOM must have the opportunity to initiate the works at customer's site or in
another performance site as agreed upon in harmony with the time schedule. If
communicated by TEDOM to the customer at least 3 days before the works are
started, the workers of TEDOM must be able to carry out the installation outside
of common working hours or on bank holidays. 6. Before commencing the works,
customer must inform TEDOM in writing about all its safety and other regulations
(care for the environment, quality,... ) that must be adhered to by the workers
ofTEDOM. lt is the customer's duty to provide the workers of TEDOM with a
healthy and safe work environment that corresponds to the legal standards
applicable in the Czech Republic. 7. The customer shall provide TEDOM with li
storage area on premises secured against theft or damage ofthe stored goods free
of charge. 8. The customer shall hand the installation site ofthe Subject-Matter
of Performance over to TEDOM in protocol with precise and complete marking of
all the underground cables and services. The access to the installation site of
the Subject-Matter ofPerformance must be suitable for the transport ofthings and
equipment. 9. When asked to do so, the customer shall make the premises
accessible where the Subject-Matter of Performance is or will be placed during
installation and service works for TEDOM or the staff ensuring compliance with
the works forTEDOM. 10. It is the customer's duty to provide joint efficiency
while performing the contract, especially to furnish at the customer's expenses
the service media (gas, fuel, tluids, etc.) necessary to fill and operate the
equipment and the energies to power the tools of installation team during
installation ofthe Subject-Matter ofPerformance. ll. If a trial run, functional
tests of protections, or demonstration of the guaranteed parameters, and so on,
are agreed upon in the contract- it is the customer's duty to assure presence of
the future qualified operator of the equipment who is obliged to receive
training. 12. Ifthe appointed operator ofthe Subject-Matter ofPerformance fails
to attend the training for the Subject-Matter of Performance operators when
called to do so, or if such operator lacks the necessary qualification to
operate the Subject-Matter of Performance, this training shall be provided at an
alternate date as arranged by both parties for a fee. 13. Provided a safe
operation is not compromised by fundamental defects or outstanding works and the
trial run has been completed successfully, TEDOM shall issue a Handover
Certificate that must be confirmed with the customer's signature. G. PUTTlNG THE
SUBJECT-MATTER OF PERFORMANCE INTO OPERATION, TESTS, TRANSFER, AND TAKEOVER
Ifrequired in the contract, TEDOM shall perform the specified tests ofthe
Subject-Matter ofPerformance the successful completion ofwhich is a prerequisite
for the Subject-Matter ofPerformance transfer and takeover. \ 1. TEDOM shall
propose 'in writing the date of such tests in hannony with the contract
providing the customer with reasonable time to prepare for and participate in
the tests. 2. It is the customer's duty to supply the electric energy, fuels,
water, other media and materials necessary for the Tests to be performed free of
charge. 3. The customer or end-user shall bear the costs associated with
participation of its workers in the tests. 4. Ifthe customer fails to comply
with any of its duties above rendering transfer and takeover ofthe
Subject-Matter of Performance impossible, such transfer and takeover ofthe
Subject-Matter ofPerformance are considered successful on the date scheduled for
them by the Producer, however, no ear1ierthan allowed by the Contract. 5. Should
no other technical requirements be negotiated, the tests are to be carried out
in conformity with the generally binding legal regulations and internal
guidelines of TEDOM. GBTC rev. 1/16 3



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati013.jpg]
TEDOM Annex No./ - General Business Terms and Conditions 6. TEDOM shall issue
the report of the performed tests and send it to the customer. If the customer
does not participate in the tests even after the customer was informed of the
date of the tests in proper manner, the report of the performed tests is
considered bilaterally agreed and approved. 7. If the tests prove any defects in
the Subject-Matter of Performance that impede use of the Subject-Matter of
Performance for the intended purpose or its safe operation or failure to comply
with the guaranteed parameters, it is TEDOM's duty to rectify such defects
without unreasonable delay. ln this case, the customer has the right to require
that the tests are repeated to prove such defects have been rectified or that
the parameters are in compliance. 8. The Subject-Matter of Performance is
performed and completed properly: a. If all the negotiated tests were carried
out successfully, their performance is considered successful according to the
point 4 and 6. b. If performance of the tests was not agreed upon - TEDOM shall
send a written notice to the customer that the Subject-Matter of Performance was
completed free of any defects that would impede use ofthe Subject-Matter of
Performance for the intended purpose or its safe operation and that the
Subject-Matter ofPerformance meets the guaranteed parameters. c. Even
performance with minute defects and outstanding works that do not impede safe
use of the Subject­ Matter of Performance for the intended purpose are
considered a proper performance and completion of the Subject-Matter of
Performance. d. Neither the customer nor the end-user nor the third party is
authorized to use or operate the Subject-Matter of Performance or any of its
parts before transfer or takeover of the Subject-Matter of Performance. If the
customer uses or operates the Subject-Matter of Performance without the written
consent of TEDOM, the customer considers the Subject-Matter of Performance to be
properly performed and completed, and TEDOM is thus relieved of its
responsibility for warranty and duty to execute transfer and takeover the
Subject-Matter of Performance. 9. Witnesses of the transfer and takeover of the
finished Subject-Matter of Performance the parties shall sign the Handover
Documents confmning the handover and takeover of the Subject-Matter of
Performance. The Handover Documents include a list of relevant minute defects
and outstanding works with specified agreed dates of their elimination. The
signature date ofthe Handover Documents has no influence on the passage of
ownership. I. CHANGES TO THE SUBJECT-MATTER OF PERFORMANCE During the
performance, TEDOM has the right to unilaterally perform such changes to the
design ofthe Subject-Matter of Performance that will not have any influence on
compliance to technical parameters, service life and reliability. Should they
have any intluence, such influence will only improve the properties ofthe
Subject-Matter ofPerformance. J. TERMS OF PAYMENT AND DELlVERY 1. Ifnot agreed
upon otherwise in the contract or the order, the common terms ofpayment are as
follows: • an advance payment amounting to 40% of the price of the
Subject-Matter of Performance plus VAT of this invoiced deposit amount in the
legal rate due upon the deposit payment invoice with a due date within 14 days
from the date the invoice has been delivered. • an advance payment amounting to
50% plus VAT of this invoiced deposit amount in the legal rate upon the issued
advance deposit payment invoice with a due date within 14 days from the date the
invoice has been delivered. The Subject-Matter of Performance under the Contract
shall not be delivered until this advance payment invoice is paid. Tax
certification clarifying VAT for VAT discount purposes for VAT payers shall be
issued for the paid advance payments. ' • the final invoice for 10% of the price
of the Subject-Matter of Performance with VAT of the invoiced sum, after the
deduction of the payments already made, shall be issued no later than after the
signature of the Handover Documents. --------- GBTC rev. 1/16 4



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati014.jpg]
TEDOM Annex No.I - Genera! Business Terms and Conditions 2. If the customer
fails to sign the handover documents within 30 days of the delivery of the
Subject-Matter of Performance, the final invoice shall be issued. The due date
ofthe final invoice payment shall be within 14 days from when the invoice is
delivered. 3. The time for TEDOM to comply with its duty to transfer the
Subject-Matter ofPerformance is automatically extended ifthe customer delays the
advance payment, by the same amount oftime said payment is delayed. 4. It is the
customer's duty to reimburse the parts, components, and spare part ordered by
the customer upon individual orders to TEDOM before their dispatch. 5. The
customer's default to pay its financial obligations entitles TEDOM to assert the
contractual penalty towards the customer amounting to 0.05% ofthe amount due for
each day ofthe default. Any delay by the customer to pay its financial
obligations resulting from the contract or any other obligation between the
customer and TEDOM entitles TEDOM to suspend performance' of the contract until
the amount due is completely paid. The time of completion is automatically
extended by this period oftime. 6. If not agreed upon otherwise in the contract,
the EXW delivery of the Subject-Matter of Performance means the delivery from
the production plant ofTEDOM. 7. The Subject-Matter of Performance remains a
possession of TEDOM until the purchase price/work price/services is/are paid
completely and the exceptions to title have no influence on the transference
ofthe danger of damage to property according to Article L. The customer further
undertakes to seli the Subject-Matter of Performance/Product in the business
relations to allow TEDOM to surrender a claim from further sales, including all
the additional rights, amounting to the sum charged by TEDOM any time after its
origin. The transfers of a right as security or mortgage transfers are
inadmissible. K. LEGAL REGULA TlONS AND THEIR AMENDMENTS 1. It is the TEDOM's
duty to perform the Subject-Matter of Performance in compliance with the legal
regulations and standards applicable in the Czech Republic at the time the
contract was entered into. 2. TEDOM shall perform all the changes to the
Subject-Matter of Performance that are necessary as a result of the amendments
to legal regulations and standards that were made until the Subject-Matter of
Performance has been finished. TEDOM shall bear all the costs and other
consequences of the changes made to the Subject-Matter of Performance
necessitated by the amendments to legal regulations and standards stated in
Article 1. 3. If the Parties fail to agree upon the costs and other consequences
of the amendments to legal regulations and standards according to the Article 2,
the customer shall pay to TEDOM the expediently spent costs for all the work
related to the changes until the dispute has been resolved by a court, if
applicable. L. TRANSITlON OF DANGER OF DAMAGE TO PROPERTY The customer bears the
danger of damage to property on the Subject-Matter of Performance in the points
below: 1. From the time the Subject-Matter of Performance is handed over to the
forwarder in case the transport is done by the customer. I' \ 2. From the time
the Subject-Matter of Performance is handed over to the forwarder in case the
transport of the Subject-Matter ofPerformance to the destination place is
negotiated. 3. From the time the Subject-Matter of Performance is delivered to
the installation site in case the transport is done by TEDOM. It is the
customer's duty to rectify possible damages or, if appropriate, to ask TEDOM to
rectify such damages for a consideration, pay the work, and consider the
adequate impact on the contract completion dates. GBTC rev. 1/16 5



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati015.jpg]
TEDOM Annex No.I - General Business Terms and Conditions M. WARRANTY, AND
WARRANTY TERMS AND CONDlTlONS Warranty Period and Scope a) By providing warranty
TEDOM accepts the commitment that, for the time specified below, the delivered
Subject-Matter of Performance will be qualified to be applied for the intended
purpose in accordance with the conditions stated in the Technical Specification,
Operation and Maintenance Manual, Technical Instructions, Maintenance Schedule,
Handbook for Designers, and other binding documents under the Contract. b) The
24-month warranty applies to the Subject-Matter of Performance from its
commissioning, however, no longer than 27 months from the dispatch or from the
date when readiness for dispatch was reported in case when such dispatch fails
to take place in correspondence with the terms of delivery specified in the
contract for the reasons not attributable to TEDOM. This warranty period is
valid if not stated otherwise in the contract. The date when the product was
handed over to the forwarder specified on the delivery note or on another
similar transport document is considered to be the dispatch date. c) The
warranty validity is conditional upon the operation of the Subject-Matter of
Performance in compliance with the parameters ofTechnical Specification,
Operation and Maintenance Manual, further in accordance with the requirements
ofthe Technical Instructions or, if appropriate, in harmony with further written
instructions of TEDOM and execution of the specified tasks according to the
Maintenance Schedule. TEDOM assumes no responsibility for the defects caused by
the customer by operation and maintenance performed in contradiction to the
contract terms and conditions, Technical Specification parameters, Operation and
Maintenance Manual, the conditions required in the Technical Instructions, and
further written instructions transferred to the customer within the handover
documents. d) The Warranty validity is conditional upon putting the
Subject-Matter of Performance into operation, performing periodic service works,
and rectifying possible defects by the service organization of TEDOM or the
TEDOM's authorized service partner if not agreed upon otherwise on mutual basis.
The term of periodic service works is a set of works that must be done to the
product at regular intervals. The exact description is included in the Operation
and Maintenance Manual or in the Maintenance Schedule. These service works are
carried out for the reimbursement of labour, travelling fees, and relevant spare
parts once the appropriate number of duty hours is reached where the producťs
end-user must demonstrably challenge the service organization a minimum of one
week ahead to perform the periodic service works. By performing this service in
contradiction to this provision the granted warranty becomes null and void. e)
TEDOM wams the customer that the products that are included in the
Subject-Matter of Performance are not preserved or treated for a long-term
storage prior to their dispatch from the production plant of TEDOM. The product
is presumed to be commissioned within 90 days from the date of dispatch or from
the day when readiness for dispatch is reported (see paragraph b of this
Article). If the product fails to be commissioned within the period of 90 days
since the dispatch date or from the day when readiness for dispatch was
reported, it is imperative that the customer adopts measures for long-term
storage of the product - see the Technical Instruction - Preservation, otherwise
the customer's title to claim the warranty for the defects associated with a
failure to execute such measures becomes null and void. f) TEDOM is responsible
for the properties and quality of the Subject-Matter of Performance within the
scope of the granted warranty. ln case of further sales or an additional
transfer ofthe Subject-Matter of Performance by the customer to a third party,
TEDOM is not liable for the defects ofthe Subject-Matter of Performance if such
defects are found after the Subject-Matter of Performance has been sold or
transferred in any other way, even in case that the customer had wilfully
modified the contractual properties and warranty terms and conditions in
relation to such third party in a manner differing from the way they are
adjusted and negotiated in the Contract with TEDOM. These are namely the
following examples: a. Modification to the technical parameters and the actual
contract, b. Alteration to the scope of granted warranty, c. Changes to the
service conditions. It is the customer's duty to make the third party
demonstrably familiar with this fact. In case this provision is breached it is
the customer's duty, if challenged to do so in writing, to pay TEDOM a
contractual penalty amounting to 10 % of the Subject-Matter of Performance under
the contract. GBTC rev. 1/16 6



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati016.jpg]
TEDOM Annex No.l - Genera! Business Terms and Conditions g) TEDOM informs the
customer that use of a fuel the parameters of which are in contradiction to the
data required by TEDOM is a breach of the warranty terms and conditions and such
fuel can cause damage to the Subject-Matter ofPerformance since its very first
operation. TEDOM endeavours to prevent possible damages to the product by
informing the customer ofthis fact in ample time. h) Immediately before the
product is put into operation, the gas analysis in the scope required by the
Technical Instruction must be submitted to the servi ce organization if the fuel
used is not of standard type. This gas analysis must not be older than 14 days,
it must be identical to the fuel that really enters the product and it must be
in conformity with the "Technical Instruction - Gaseous Fuels". In case
offailure to do so, TEDOM has the right to reject commissioning ofthe
Subject-Matter of Performance. i) In case of mutual agreement, the customer or
the end-user can perform certain minute service tasks, for example, replacement
of the oil charge. If such tasks are carried out by the customer's / end-user's
personnel that was trained by the TEDOM workers, these tasks have no influence
on the Warranty validity. Warranty Limitation j) TEDOM is not responsible for
the defects that were caused by improper instal1ation of the product within the
project or by a failure to respect the princip les stated in the Handbook for
Designers that is a part of the handover documents ifthe Producťs installation
was not part ofthe Subject-Matter ofPerformance. k) The failures of producťs
components and materials caused by improper operation beyond the specified
parameters (see the Technical Specification, Technical Instructions, Operation
and Maintenance Manual, etc.), in the environment with increased dust load, by
operation with insufficient discharge of heat at higher than admissible
temperatures, frequent starts, low-quality fuel, various fuel composition, etc.,
are excluded from the Warranty. lmproper operation of the product can influence
service life of individual product components and thereby the servi ce life
ofthe whole product. I) The warranty ofthe product components, subject to common
wear and tear (engine charges, plugs, filters, seals of the circulation pumps,
starter, etc.) the life expectancy of which (as defmed in the "Maintenance
Schedule" document) is lower than the provided warranty period, is lirnited by
this pre-supposed service life with the warranty terms and conditions defmed
above met and with regard to the operation character. m) lfthe product is CHP
unit and the warranty scope according to point M. b) is met, the warranty for
such CHF uniťs engine is limited the following way: • MWM engine - a maximum of
12000 motor hours since being put into operation • Liebherr and MAN engine - 12
months since being put into operation n) In no event shall TEDOM be liable for
any direct, indirect, consequential, incidental, special, or punitive damages or
losses of any kind arising under any theory of liability (including tort),
including without limitation damages or losses for loss of profits, loss of
production or expected savings, business interruption, loss or corruption of
business data or information, or other pecuniary loss, even if TEDOM has been
advised of the possibility of such damages, arising from contractual
relationships between TEDOM and the customer, tort, negligence, breach
ofwarranty, strict liability, or under any other legal theory. The foregoing
limitations, exclusions and disclaimers set forth in these terms shall apply to
the maximum extent permitted by applicable law, even if any remedy fails of its
essential purpose. TEDOM and the customer hereby acknowledge that no party shall
be considered as a weaker party of mutual relationship pursuant to the provision
of § 2898 Act. No. 89/2012 Coll. The Civil Code. Further Arrangements o) If the
complaint procedure reveals that the complaint is not justified or that the
claimed defect is not of warranty nature, the customer or the end-user pays all
the costs associated with the defect location and/or elimination. p) If not
agřeed upon otherwise, the dismantled parts for which replacements were provided
become.the property ofTEDOM. GBTC rev. 1/16 7



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati017.jpg]
TEDOM Annex No.1- Genera! Business Terms and Conditions Warranty Termination q)
By the expiry ofwarranty period r) As a result ofthe failure to meet the
warranty terms and conditions as specified above s) By unauthorized removal
ofthe exclusive property plate In case ofwarranty termination, TEDOM is not
responsible for any defects ofthe product regardless ofwhether or not the defect
occurred before or after the warranty terms and conditions were breached. . N.
FORCE MAJEURE 1. Both Parties are entitled to suspend performance of their
duties under the contract for the period of duration of the circumstances that
exclude responsibility (hereinafter "force majeure"). Force majeure is
considered to be a hindrance that has occurred independently of the will of the
party under obligation, preventing such party from fulfilling its obligations,
if the party under obligation cannot be reasonably expected to avert or overcome
such hindrance or its consequences and, further, that it could not foresee such
hindrance when the contract was entered into. lt is namely the following cases
that are considered a force majeure: strike, epidemics, fire, natural disaster,
mobilization, war, riot, seizure of the goods, embargo, prohibited transfer of
foreign exchange, accidental electric power consumption control, terrorist
attack, and so on. 2. Force majeure excludes the c1aimto assert contractual
penalties against the party afflicted by force majeure. The party alleged as
being aff1ictedby force majeure event must communicate this state of affairs
immediately to the other party in writing and adopt all the feasible measures to
mitigate the consequences of the contractual obligations in default. 3. lfforce
majeure persists for more than six months both parties are entitled to withdraw
from the contract. O. OTHER COMPENSA TlON CLAIMS 1. Failure to meet the
arrangements on the customer's obligations entitles TEDOM to immediately
withdraw from the contract. Withdrawal from the contract has no inf1uenceon the
duty to pay the contractual penalty. 2. In case the customer withdraws
unilaterally from this contract without any reason or for any reason on its
part, all the advance deposit payments provided by the customer to TEDOM are
considered the contractual penalty that belongs to TEDOM in full. 3. In case
TEDOM withdraws unilaterally from this contract for the reason attributable to
the customer (non­ performance ofthe contract by the customer that lasts for
more than 6 months despite persistent reminders), all the advance deposit
payments provided by the customer to TEDOM are considered the contractual
penalty that belongs to TEDOM in full. 4. In all the cases when GBTC or the
contract were breached and this breach entitles TEDOM to claim the contractual
penalty, TEDOM is, as'ideofthis contractual penalty, also entitled to an
indernnity to the full extent. 5. The legal relationship between the parties is
always govemed by the Czech law. The courts ofthe Czech Republic are competent
and have the power to hear and decide the disputes between the parties. The
court having local jurisdiction is the general court the district ofwhich covers
the residence ofTEDOM. 6. TEDOM undertakes to withdraw the Subject-Matter of
Performance (in case of the Product) for its disposal once its service life
expires. 7. TEDOM is a holder of the ISO 14001 Certificate and TEDOM acts in
cooperation with the environmental care requirements according to this standard.
8. lt is the TEDOM's duty to collect the package material from the customer or
end-user if such material is delivered to the site or plant ofthe customer or
end-user. lfthe customer fails to comply with this obligation, iťis understood
that the property rights to both the Subject-Matter of Performance as well as to
the package were transferred to the customer and that, at the same time, the
customer accepts all the package handling duties that result from the provisions
of § 13 section 1 letter b) ofthe Act No. 477/2001 ColI. on packaging, as
amended. ~ GBTC rev. 1/16 8



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati018.jpg]
TEDOM Annex No.I - General Business Terms and Canditians 9. The customer can
cede its debt towards TEDOM with the written consent of TEDOM only. If the
contract is submitted, TEDOM, as the ceded party rejects that the cessor is
released of all of its duties within the scope of the cession towards the ceded
party at the moment the ceded contract comes into effect, if not stated
otherwise. 10. The customer received the danger of altered circumstances under
the provisions of § 1765 section 2 of the civil code. The customer cannot claim
cancellation of the contract because of disproportionate shortening under the
provision of § 1793 and, consequently, of the civil code. The customer cannot
claim invalidity of any clause contained in these GBTC or in the actual contract
in conformity with the provisions of § 1800 Section 2 of the civil code. If the
contract binds the contractual parties for a period longer than ten years, it is
impossible to claim cancellation ofthe obligation more than ten years after such
obligation's origin under the provision of § 2000 ofthe civil code. ll. If the
contract is entered into in writing it can be completed, amended or terminated
in written form only. GBTC rev. 1/16 9



--------------------------------------------------------------------------------



 
[tedomeurositecollaborati019.jpg]
TE DO



--------------------------------------------------------------------------------



 